Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 8/1/2022 has been received and entered.  The specification has been amended.  Claim 1 and 16 have has been amended, claims 2, 5, 6, 10, 15, 20 and 36 have been cancelled.
Claims 1, 3, 4, 7-9, 11-14, 16-19, 21-35 are pending.

Election/Restriction
Applicant’s election of the three species of: the source of nucleic acids of genomic databases; the subsets for the loci with low domain homology matches to known protein domains in other subsets; and for validating sequences through biomedical validation assays, in the reply filed on 12/3/2018 was acknowledged. 
It is noted that claim 1 has been amended to incorporate the limitation of claim 2, now cancelled.  Previously, the generic limitation of biomedical assay in claim 15 was cancelled.
Election was made without traverse in the reply filed on 12/3/2018.  Applicants have not provided any new comment nor argument on the restriction requirement.
Claims 1, 3, 4, 7-9, 11-14, 16-19, 21-35 are currently under examination.


Priority
	This application filed 10/21/2016 claims benefit to US provisional applications 62/296548 filed 2/17/2016, 62/376382 filed 8/17/2016, 62/245270 filed 10/22/2015 and 62/376367 filed 8/17/2016; and is related by the provisional applications to PCT/US2016/058302 which has a CIP filed in the US as 15/960064 filed 4/23/208.
No comments have been made in prosecution regarding the summary of priority.

Claim Objections
Claim 1 objected to because the typographical error of ‘set set’ in claim 1 step (f) second line, is withdrawn.
The amendment to the claim has addressed the issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-9, 11-14, 16-19, 21-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Specifically, claim 26 has been amended and resolves the issue being dependent on a cancelled claim and that of claims 27-30 that depend from 26.  Claim 1 has been amended to address the issue of ‘a defined distance of’, and in the pre-amble for the issue of step f) for ‘generating nucleic acid constructs’ as the method is more generally directed to a method that also comprises computer steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7-9, 11-14, 16-19, 21-35 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying sequences that encode modifying effectors related to CRISPR arrays.  More specifically, claim 1 has been amended to recite the limitations for the source of nucleic acid sequences as genomic or metagenomic databases (previously recited in cancelled claim 2) and provides for a general method where the computer implemented method provides for a final step of generating which encode modifying effectors found in the databases.  The analysis steps set forth that the sequences being analyzed and identified comprise a sequence within 1-25kb of a CRISPR array and encoding a protein and as amended that the protein is greater than 700 amino acids, and that they are selected as subsets that have at least 10 candidate effector proteins’ which are within 1-25kb of the CRISPR array.  
The claims do not set forth what or where the analyzed data is or is derived, and provide only instructions to analyze the data once it is obtained.  To assess contemplated embodiments, the specification teaches at [00235] that 
“In certain example embodiments, putative nucleic acid modifying loci may be identified from a set of nucleic acid sequences. The set of nucleic acid sequences may be obtained from a genomic or metagenomic database. The genomic or metagenomic database may comprise only prokaryotic genomic sequences, only eukaryotic genomic sequences, or a combination thereof, depending on the nucleic acid modifying loci to be searched. In certain example embodiments, the method comprises obtaining all available prokaryotic genomic sequence from a genomic or metagenomic database repository.”
And can be identified with any algorithm given the breadth, and the specification provides:
“In certain example embodiments, PILER-CR CRISPR is used t53 ttttttto identify genomic sequences comprising one or more CRISPR arrays. R.C. Edgar. "PILER-CR: fast and accurate identification of CRISPR repeats." BMC Bioinformatics. 2007;8:18. [00236] The assembled set of nucleic acid sequences are then searched to identify putative nucleic acid modifying loci within either a defined distance of the conserved genomic element, loci comprising at least one protein above a defined size limit, or both. Sequences comprising the conserved genomic element are selected from the set of all nucleic acid sequences. The defined distance from the conserved genomic element may be informed by the architecture of known nucleic acid modifying loci of interest.”

As noted in prosecution, the remaining limitations for attributes of the sequences being analyzed appear descriptive of putative sequences that may be present based on the structure of other defined elements previously identified and characterized.  The teachings of the specification provide support that the identification and analysis are done with information in a database, and descriptions based on observation of the sequences analyzed.  As amended it is found that the claims provide analysis steps for a method where sequences are identified by grouping putative sequences based on encoded proteins and identifying candidate nucleic acids/loci that fall into defined categories of characterization.   The final step for generating, is conditional based on what is in the databases, and what might be identified. 

For step 1 of the 101 analysis, the claims as amended are found to be directed to a statutory category of a process. 
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing sequence data in a database which is not specifically defined for related homologous sequences and associated criteria of the sequences.   The step of aligning and comparing sequence to arrive at the identification of groups/classes of sequences are found to be instructional steps.  In view of the specification and dependent claims indicating the use of known algorithms such as PILER-CR, HHpred and BLAST (set forth in claims 11-13 for example), the claim requires computing similarity scores based on similarities set by the user.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims for analyzing sequences in a database are interpreted as a computer implemented method can be performed in silico, and as amended ‘generating’ appears to be a step for creating a nucleic acid that was identified in the analysis, and claim 16 provides for further analyzing the generated nucleic acid for possible activity consistent with CRISPR.  These steps are considered additional elements, but are conditional on if the database contains any sequences that would be generated.  Further, the additional elements are set forth broadly and generically effectively suggesting to make and test what was identified in the analysis.  To the extent parts of the claims are practiced with electronic assistance of a computer and electronic databases of sequences, this judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  To the extent that step (f) provides a physical step of testing a candidate construct, this appears to be a general indication to test something and attempting to validate any possible activity.  This appears to generic requirement to test a construct in an assay to evaluate the possible effectiveness of the analysis steps, and does not appear to integrate the judicial exception but simply provide a test of its possible effectiveness.
For step 2B of the 101 analysis, to the extent that the independent claims recite additional elements of biochemical assays, they are found to be the steps of obtaining and testing sequence data obtained by the judicial exception.  As such, the claims provide the instructions to test nucleic acids that may be present in the database, and do not provide for any additional element to consider under step 2B that appear to integrate or provide significantly more than the indication to test a construct for activity.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  There is no requirement of the complexity of the data being analyzed, and it appears that the judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  A review of the art of record and prosecution fails to provide any additional evidence that practicing the analysis steps require a computer, or affect the function of the computer when they are implemented in that environment and it is simply used as a tool to facilitate the process of analysis of sequence data.
Response to Applicant’s arguments
Applicants summarize the basis of the rejection and note the guidance of MPEP 2106.04dII and the failure to consider dependent claims in the analysis for patent eligibility.
In response, the limitations of the dependent claims have been considered in prosecution and were indicated to be limitations that further describe or define the sequences which may be present in the databases and which describe the sequences of interest based on related CRISPR sequences which were previously characterized that where were being sought in the analysis of sequence data, and as limitations for the instructions to use computer algorithms in the process of analysis.  In the analysis of the limitations of all the claims, none were found to be patent eligible nor as a whole provide significantly more to make the claims patent eligible.
Under Step 2A Applicants note MPEPE 2106.04a2IIIA and relative court decisions informing considerations of an abstract idea and what can be practically practiced in one’s mind.  Applicants assert that the steps of the claims, at least the feature of ‘sequences obtained from a genomic or metagenomic database’ cannot be practically performed in the human mind.  Applicants argue that this limitation previously in claim 2 was not considered and that the size of databases cannot be practically held in the human mind.
In response, initially it is noted that step a) sets forth analyzing ‘a set of nucleic acids’ and while they are obtained from a database (as amended and previously claim 2) there is no requirement of the number or complexity of the ‘set’ which analyzed.  Further, there is no requirement or  limitations on what the sequences represent in ‘the set’ analyzed, and while the steps b)-e) would need to be considered in the 101 analysis, they are effectively conditional on what is provided by a database or within the set being analyzed, and if a few putative sequences were provided, steps b)-e) appear to be simple instructions to observe and identify within a putative sequence the descriptive features in the steps.  The steps required of the claims to be practiced appear to be analysis steps which can be performed as an observation in the analysis of a sequence which is present on a piece of paper and be practically performed by the human mind, and fall into the category of an abstract idea consistent with MPEP 2106 and the relevant court decisions cited.
For Step 2A prong 2, Applicants argue that the judicial exception is integrated into a practical application and provide an improvement to a technological field because it provides the ability to generate new and novel sequences that can be used for gene editing (noting the teachings of the specification).
In response, it is noted that the claims do not require the use of putative sequences for gene editing, and the claims as a whole do not appear to provide an improvement to the field of gene editing consistent with Applicants position.  Further, the final step of the claims as amended broadly sets forth generating a physical nucleic acid molecule for further testing and validation; and as discussed above ‘the set’ of sequences provided being analyzed does not necessarily require sequences that meet the descriptive requirements practicing the analysis steps nor result in a putative sequence that would need validation, however even if a putative sequence meeting the description of the analysis were identified, any given sequence that were to be tested based on the art of record and consistent with the final step for testing and validation does not appear to be support that the analysis provides for a functional sequence or avoids sequences previously isolated and characterized.  In view of the evidence and art of record, the analysis appears aimed at applying more broadly structural observations of CRISPR arrays to identify previously uncharacterized sequences as suggested in the specification at [0007] which teaches:
“However, no researcher has undertaken a Cas protein-agnostic approach to identify novel single-effector systems. Doing so requires an unbiased and comprehensive bioinformatic analysis of all prokaryotic genomes and an accompanying sophisticated annotation methodology, and would potentially exhaust the possibility space for RNA-programmable CRISPR single effectors. The present application adopts such an approach and utilizes the ever-growing number of publicly accessible bacterial genomes and changing CRISPR rules to identify novel effector proteins that have expanded genome engineering capabilities”.

Applicants argue that Step 2A must exclude consideration of whether the additional elements represent well understood, routine or conventional activity.
In response, in step 2A no consideration well understood, routine or conventional activity was assessed under prong 2, only whether the step provides for a practical application or integrates the judicial exception into a practical application, and more generally if the claims as a whole provide for an improvement to the technical field.  As provided above, the broad instructions to produce a nucleic acid and test the sequence for possible activity was assessed under prong 2 and the comments were directed to the analysis for a specific and practical application under this step.
Arguments regarding the analysis of the additional elements for making a nucleic acid and testing it for activity (previously step f) under 2B are omitted by Applicants. 
Applicants argue that the present claims are similar to those for Example 40 present in the Subject matter eligibility examples issued Jan 2019.  Applicants argue that the claims integrate the judicial exception into the practical application of generating novel nucleic acid modifying effectors and provides an improvement so there is not excessive searching or wasteful generation of ineffectual nucleic acid molecules.
In response, as analyzed above the analysis of the set does not necessarily provide for nucleic acids or effectors at all if not present in the initial data to be analyzed.  To the extent the sequences are ‘novel’, it is noted that the sequences are not novel as they must exist in the databases, but rather represent identified sequences that meet the instructions for characteristics of target sequences that may be CRISPR effectors.  Given the evidence of record, the analysis steps by themselves do not result in a function sequence as further evidenced by the limitation and the guidance of the specification for the need for further testing and validation as a final step.  Finally, there does not appear to be any evidence in the reduction of ‘excessive searching’ rather that the steps be applied in searching any sequence database.  Unlike the fact pattern of Example 40, the present claims fail to address a problem or provide a technical solution, but rather apply instructions for the analysis of sequence data to identify putative sequences of interest for further analysis and validation.
As provided above, each of the amended steps have been fully evaluated, and have been indicated to be steps of analysis of sequences that would be present in a database.  It is noted that the claims do not require any specific database or data, nor any particular means that particularly define the broad embodiment of ‘a set of nucleic acid sequences’ in step (a) that are being assessed in steps (a)-(e).  For completeness and clarity of the record and in view of the art of record, the implied requirement of where the data was obtained was discussed relative to a ‘computer-implemented method’.  Though a copy of each of the claims and the limitations were not recited in the basis of the rejection, the rejection makes clear that all the steps were considered abstract instructional steps used in the analysis of sequence data, and considered part of the judicial exception.  It would be acknowledged generally that identifying additional or novel CRISPR loci would provide for sequences that could be further analyzed, however given the current guidance and examples methods of analysis have been found to be consistent with the fact pattern of Alice and found patent ineligible.  There is no example in the guidance and Examiner is unaware of fact patterns found by the courts where sequence analysis applied to life sciences has be determined to be patent eligible.  With respect to practical application, there is no step in which the judicial exception is applied specifically or as a whole is significantly more, as the claim is directed to steps that analyze a nucleic acid sequence for particular patterns that may identify putative CRISPR loci that have or may have not previously been identified.
Applicants’ arguments and the claim amendments have been fully considered, and not found persuasive.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The closest art of record cited has been Shmakov et al. and Krzystof et al. which has been provided as relevant art with respect to the evolution, diversity and classification of CRISPR-Cas systems that were known.  While the search, identification and description of variants of CRISPR-cas are a continued area of research, there is no teaching nor motivation in the art to provide for the analysis steps or groupings required of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631